FILED IN
                              1ST COURT OF APPEALS
                                HOUSTON, TEXAS


                                FEB 18 2015

    ORIGINAL                amsMHmAjPB^




No. 01-14-00696-CV


    IN THE COURT OF APPEALS
FOR THE FIRST DISTRIC OF TEXAS AT
           HOUSTON


               REBECCA HAAS
           (PLAINTIFF)
               =VS
           ELLIOTT CIN
          (DEFINDENT)
            APPELLEE'S MOTION FOR REHEARING


                              OF THE COURTS 02/03/15 MOTION TO
                     DISMISS JUDGEMENT


ATTACHED IS A COPY OF MY BRIEF, THAT WAS SUPPOSE TO BE SENT ALONG WITH THE NOTICE OF
APPEAL TO DISTRICT #113, CHRIS DANIELS, 1st AND 14™ COURT OF APPEALS ASWELL ASTHE
OPPOSING PARTY IN OCTOBER 2014. VIA OVERNIGHT


            1. INTRODUCTION




            BY THIS MOTION FOR REHEARING BY APPELLEE AS THE COURT TO REVISIT ITS DECISION
TO OVERTURN THE MOTION FOR DISMISSAL, DUE TO THE BRIEFING BEING SENT IN UNDERLYING
"NOTICE OF APPEAL". I HAVE BEEN DOING DUE DILIGENCE, WITH A REQUEST TO THE COURT FOR HELP
TO FIND AN APPEALLANT INDIGENCE ATTORNEY. SO I ASK THE COURT TO RESPECTFULLY CONSIDER I
HAVE BEEN DOING ALL OF THIS WORK ON MY OWN....PRO-SE.


ELLIOTT RECEIVED A CALL FROM STEVEN KING TELLING HIM TO TELL ME "TO STAY AWAY FROM THE
WITNESSES HOUSE" AFTER TRIAL WAS OVER, 'THAT I WAS UNDER SERVAILENCE". I THEN RECEIVED A
LETTER IN THE MAIL THAT I NEEDED TO HIRE A CRIMINAL ATTORNEY FOR AN INDITMENT THAT THE
DA (FAMILYTO LAST LAWYER BROUGHT IN) AND THE CORP BEING SUED FOR SUP AND FALL
REQUESTED A 2006 CHARGE ON ME TO GET PUSHED, WHEN THEY SAW I WASN'T GIVING UP ON
FINDING OUT THE TRUTH.


A CHARGE THAT HAD BEEN DORMANT FOR 5 % YEARS. AS WELL AS ON MY BONDS PAPERS IN
EXHIBITS, STATS THAT ON 09/06/06 THE CHARGES WOULD BE DROPPED. THE DA WOULD NOT BUDGE
PAST 2 YEARS DEFFERED AND DURING THESE 2 YEARS I WAS BEING HARRASSED AND DIDN'T WANT
TO GET REPRESENTATION UNTIL AFTERTHE 1 YEAR OF BEING ON PROBATION (BECAUSE I DIDN'T
HAVE THE MONEY OR THE ENERGY AFTERA 3 DAY TRAIL), MY UNDERSTANDING WAS THAT I COULD
GET OFF IF I HAD EVERYTHING COMPLETED. FROM NOV.2011-NOV.2012 I HAD EVERYTHING
COMPLETED AND WHEN I FINIALLY GOT BACK INFRONT OF THE JUDGE....THE DA OPPSED IT AND I HAD
TO FINISH OUT THE 2 YEARS.
I WAS WORRIED ABOUT MOVING FORWARD BECAUSE THERE WAS EVIDENCE BEING CONCEALED,
FALLOWED, ETC.

I HAD GOTTEN SICK AFTER SENDING IN THE APPEAL REQUEST AND HAVE DOCUMENTATION AS WELL
AS OUR HORSE THAT HAD GOTTEN BIT BY SOME OF THE SAME TYPE OF INSECT. BOTH HER AND I ARE

STILL RECOVERING. I HAVE VET BILLS AS WELL AS EMERGENCY VISITS WITH FALLOW UPS FOR MYSELF.


REHEARING IS IMPORTANT AND APPROPRIATE IN THIS HARD-FOUGHT LITIGATION (PRO-SE) BECAUSE
THE COURT'S RULING MISAPPLIES WELL ESTABLISHED EVIDENCE OFTORT, BREACH OF FIDICIAL DUTY,
AS WELL AS CIVIL RIGHTS TO MYSELF.

THERE HAS BEEN CRITICAL EVIDENCE SENT TO DISTRICT #113 THAT MAY HAVE BEEN DISREGARDED.
THE COURTS DECISION HAS A POTIENTIALLY DISPOSITIVE EFFEa HERE. FOR THAT REASON I URGE THE
PANEL TO CONSIDER THE FALLOWING ARGUMENT WITH CARE.


   11. SUMMARY OF ARGUMENT


   12. THIS IS NOT AN OPPURTUNITY TO REARGUE MY CASE# 2013-76341, OR RAISE ISSUES NOT
       PRIVIOSLY ADDRESSED BY THE PARTIES. BECAUSE THE OPPOSING SIDE STATED I WAS 5 DAYS
       PAST MY STATUETHAT'S WHAT I WILL ADDRESS.THERE IS EVIDENCE,....,SHERIFF CERTIFIED
       DOCUMENTS AS WELL AS FIRST AND SECOND INTERVIEWS, FROM THE "STAR WHITNESS" IN
       EXHIBITES. I WOULD REALLY LIKE THE OPPORTUNITY TO ADDRESS THE JUSTICE SYSTEM ON
       THE DISCOVERY THAT IS CRUCIAL TO THE PRE-TRIAL PREPERATION THAT WAS SEND IN ON MY
       BEHALF (PRO-SE) TO DISTRICT #113 BEFORE APRIL 11™ 2014.1 REQUESTED THE DISCOVERY
       RULE DUE TO THE FACT THAT ON MARCH 27™ 2014 I REQUESTED AN OPEN OFFENSE REQUEST
       FROM LEECO.SHERIFF ON KEITH LENARD, THAT MY LAWYERS CALLED ME 3 DAYS BEFORE
      TRIAL AND SAID THEY HAD A STAR WHITNESS THAT SAW EVERYTHING FOR MY SLIP AND FALL
       ON 06/24/08. WHEN IT CAME DOWN TO CROSS EXAMINATION THE OPPOSING SIDE SAID
      THAT IT WAS IMPOSSIBLE FOR HIM TO HAVE SAW ME OR TO KNOW THE DETAILS OF MY FALL
       BECAUSE HE WAS INCARCERATED ON THE MORNING AND DIDN'T GET OUT UNTIL THE NEXT
       DAY.


   13. ELLIOTT CIN BROUGHT IN A LAWYER 8 MONTHS BEFORE TRIAL THAT HE HAD GIVING FULL
       RAYNES TO THE TRIAL, AS WELL AS A MEDIATION THAT I WAS OFFERED $100,000 WITH WILL
      COATS OUT OF AUSTIN. THAT I WAS ADVISED AT THAT POINT THAT IF THEY COULDN'T COME
       BETTER THEN THAT THEN WE WILL SEE THEM AT COURT.

   14. THEN AFTER THE LAST LAWYER THAT WAS BROUGHT IN, THEY SAID I NEEDED TO DO
      ANOTHER MEDIATION, AND TO NOT SAY ANTHING ABOUT THE FIRST ON IN AUSTIN. WITCH
      AT THIS POINT THE OFFER WAS OFF THE TABLE.


   15 A FEWWEEKS BEFORE TRIAL ELLIOTT WAS DROPPING OFF A JUROR LIST, BUT I WAS OUT OF
      TOWN, SO HE FOUND A LOCALATTORNEYS OFFICE TO DROP IT OF TO, SO I COULD PICK UP.
      THIS LAWYER REQUESTED TO COME IN ON THE CASETO "HELP GO THROUGH THE JUROR
   LIST". ELLIOTT BROUGHT HIM IN ON THE CASE, AFTER REVIEWING MY RECORDS AND SEEING
   THAT AN X-EMPLOYEE THAT HAD MOVED TO NEW MEXICO, WROTE A DAMAGING
   STATEMENT TO ELLIOTT. THEN AFTER MOVING BACK AND GETTING REHIRED WITH

   MANAGEMENT POSITION, SHE RECANTED HER STATEMENT DURING DEPOSTION AND SAID I
   BRIBBED HER. THE LAWYER (STEVEN KING) BROUGHT IN 2 WEEKS BEFORE TRIAL, CALLED 3
   DAYS BEFORE TRIAL AND SAID HE HAD A STAR WITNESS. OUT OF THE BLUE,THAT SHOULD
   HAVE RAISED SOME CONCERN WITH ELLIOTT AS TO HOW THIS GUY KNEW ABOUT THE TRAIL,
   WHERE HE CAME FROM, OR AT LEAST DID SOME TYPE OF VETTING.

16. IF THE 1st AND2nd INTERVIEWS WERE REQUESTED ANDSEEN BYTHE PANEL WOULD HAVE
   GIVEN A CLEAR VIEW TO KNOW THAT THERE WAS NO VETTING DONE WHAT SO EVER ON THIS
   SO CALLED STAR WITNESS BEFORE TRIAL.


17. PLEASE LOOK BACK AT SHERIFFS REPORT I REQUESTED DURING MY DUE DILIGENCE IN MARCH
   2014, AS THE "STAR WITNESS" WAS BEING BOOKED FOR PURGURY HE TOLD THE SHERIFF
   THAT SERVED THE WARRANT THAT HE DID IT AS A FAVOR TO THE LAWYER, THEY MADE HIM
   REPEAT IT AGAIN TO THE JUGDE.


18. PER EXHIBIT ONE TOLLING AGREEMENT, THERE IS NO DATE SPECIFIEDTHAT STARTS THE 90
   DAY AGREED UPON.


19. THERE ARE NO DATES NEXT TO MY SIGNATURE BECAUSE I MEARLY FAXED IT TO ANOTHER
   ATTORNEY, PER EXHIBIT #1 (NOT REPRESENTING ME) TO HELP GO OVER WITH ME BEFORE
   SIGNING, BUT COULDN'T GET INTO SEE HIM UNTIL Sept 21st 2013. DUE TO THE SLEET WE HAD
   AS WELL AS MY CHILDREN HAVING A SNOW DAY FROM SCHOOL. BEFORE IT WAS FAXED BACK
   TO ELLIOTTCIN, KEN BIGGIM WENT OVER WITH HjS COLLEAGES TO DISCUSS ANY ISSUES WITH
   THIS TOLLING AGREEMENT, THEN SPOKE WITH ELLIOTT ON THE PHONE THE NEXT WEEK
   BEFORE FAXING IT BACK TO ELLIOTT WITHOUT A DATE NEXT TO MY SIGNATURE ON THAT
   FALLOWING MONDAY. ELLIOTT DIDN'T HAVE A SIGNATURE NEXT TO HIS NAME, I WOULD
   RESPECTFULLY REQUEST THE PANEL TO GO BACK TO EXHIBIT #3 THE FINAL JUDGEMENT WAS
   NOT SIGNED BY JUDGE OVER THE REBECCA HAAS -VS- WALMART UNTIL SEPTEMBER 28™ OF
   2011.


20. I WOULD LIKE TO POINT OUT THAT IN EXHIBIT #4 TITLED JURORY POLL, DATED NOVEMEBER 8,
   2011. AS WELL AS EXHIBIT #10 AN EMAILSTILL WORKING ON CASE SEPTEMBER 11™2011. ALL
   WHICH TAKES PLACE AFTER TRIAL DATE ENDING ON SEPT.06™ 2011.

21. THIS MOTION FOR REHEARING IS NOT TO ARGUE OR DISAGREE WITH THE COURT'S ABILITY TO
   COME TO A FAIR AGREEMENT TO LET MY SIDE GET HEAR WITH ALLTHE EVIDENCE THAT HAS
   BEEN PRESENTING IN THE CASE.


22. THE ERROR THAT OCCURRED WAS THAT BY ME FILLING THE COURT RECORDS FROM THE
   CHRIS DANIELS OFFICE AND WRITING THE NOTICE OF APPEAL WAS ALL THE APPEAL PROCESS
   SHOWED, AS WELL AS FORWARDING IT TO OPPOSING PARTY. I HAVE NOT RECEIVED ANY
         DOCUMENTS STATING THAT THERE WAS ANY OTHER DOCUMENTS OR BRIEFING NECCISSARY
        TO FURTHER THIS APPEAL PROCESS. CAL. R. CT. 8.500(C)(2).

The decision is based upon an issue that was neither raised nor

briefed by the parties. Cal. Govt. Code § 68081. Similarly, a petition

for rehearing may be filed if the decision affirms a motion for summary

judgment or adjudication on grounds different from the trial court if

the parties had no opportunity to brief the alternative grounds. Cal. Civ. Proc. Code § 437c(m)(2).

As well as a petition for rehearing may be filed if a justice

who was not present at oral argument is one of the three justices who

ultimately participated in rendering the decision without the parties'

consent.


The court lacks subject matter jurisdiction. Because the lack of

jurisdiction may be raised at any time, a petition for rehearing may

raise this issue for the first time.


If the court grants rehearing, the original decision is vacated and the

matter is resubmitted to the court, which can consider all of the issues

raised by the appeal and not merely those argued in the petition.

THERE IS A DUTY OWED TO PLAINTIFF BY THE DEFENDANT, A BREACH OF THAT DUTY, THAT BREACH
PROXIMATELY CAUSED ME INJURY AND THAT THE DAMAGES OCCURRED.. COSGROVE V. GRIMES, 774
S.W.2d at 665


My exhibits prove that an attorney-client relationship exhisted with the respects to the matter at
issue. ELLIOTTS SENT ME STEAKS FOR CHRISTMAS AND HIS LAST CALL TO MY MOTHER, CHECKING ON
ME AND HOW I WAS DOING WAS IN JULY 2014.


HE KNOWS THAT THERE WAS DEFFINATLY A LOT THAT WENT WRONG WITH THIS CASE AND THAT IS
WHY THEY HIRED AN INVESTIGATOR AFTER TRAIL TO SEE IF ANY OF THE JURORS WORKDED FOR WAL-
MART TO TRY AND GET A MISTRIAL THAT WAY WITHOUT OMISSION ON THEIR PART OF ALLTHREE OF
THE ATTORNEYS LACK OF PROFESSIONAL DUTIES.
I REBECCA HAAS the plaintiff had the burden of proving the existence of any attorney-client
relationship is commonly referred to as the "privity" requirement. That is based on an objective
standard.


All of this is based on negligence, all three attorneys failed to comply with the applicable standard of
care.



I RESPECTFULLY REQUEST THE COURT AND OR PANEL TO TAKE THIS ALL INTO CONSIDERATION.

                                                 RESPECTEtftTYjSyBMITTED




                                                                 380 BIG BERRY RD.


                                                                 SOMERVILLE, TX. 77879